Order entered August 18, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00767-CR

                                EX PARTE PATRICK LENARD

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-62409-V

                                             ORDER
       On July 16, 2014, this Court ordered the Dallas County District Clerk to file, by July 03,

2014, a supplemental clerks’ record containing the trial court’s written order holding appellant’s

pretrial bond insufficient and the trial court’s certification of appellant’s right to appeal. To date,

we have not received the supplemental clerk’s record. The appeal cannot proceed until the Court

has received the written order and the certification of appellant’s right to appeal.

       Accordingly, the Court ORDERS the trial court to prepare and file, by AUGUST 26,

2014, a certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by AUGUST 27,

2014, a supplemental record containing the trial court’s certification of appellant’s right to appeal

and the trial court’s written order holding appellant’s bond sufficient.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       CAROLYN WRIGHT
                                                                CHIEF JUSTICE